EXHIBIT 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) made effective as of the 23rd
day of August, 2000, by and between NetRadio Corporation, a Minnesota
corporation (“Company”) and Michael Wise (“Executive”).

WHEREAS, the Executive desires to become employed by the Company on the terms
set forth in this Agreement; and

WHEREAS, the Company desires to employ the Executive on the terms set forth in
this Agreement.

NOW THEREFORE, in consideration of the foregoing premises, mutual covenants and
obligations contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.       Employment. Subject to the terms and conditions of this Agreement, the
Company hereby employs Executive, and Executive hereby accepts employment with
the Company, as its Chief Financial Officer. Executive agrees to devote
substantially all of his working time and to give his best effort to performing
his duties on behalf of Company. Company agrees not to transfer Executive to
another position during the term of this Agreement without Executive’s consent.

2.       Term. Unless sooner terminated as provided herein, the term of
Executive’s employment hereunder is for a two- (2) year term, commencing
August 1, 2000 (the “Employment Period”). This Agreement may be renewed after
the Employment Period by mutual written agreement between Executive and Company.

3.        Compensation. During the Employment Period, Executive’s compensation
shall be as follows:



  3.1. Salary. The Company will pay to Executive a base salary of $145,000 per
calendar year, prorated for partial calendar years. Executive’s salary will be
paid in semimonthly installments or in accordance with the general practices of
the Company. In no event will Executive’s salary be reduced unless such
reduction is part of a general reduction in the base salary for all executive
officers of the Company implemented as a result of financial difficulties
experienced by the Company.



  3.2. Bonus. The Company will pay Executive a guaranteed bonus of $35,000
during the first year of the Employment Period, with the payment to be made
forty-five (45) days after the end of the Company’s fiscal year. In addition,
Executive may be eligible for additional bonus compensation pursuant to the
terms of the separate Executive Incentive Plan adopted by the Company. After the
first year of the employment period, Executive will be eligible for bonus
compensation pursuant to the terms of the Executive Compensation Plan.

 



--------------------------------------------------------------------------------





  3.3. Fringe Benefits. Executive will be entitled to participate in and to
receive benefits under such benefit plans as the Company may establish and
maintain from time to time during the term hereof and for which Executive
qualifies, subject, however, to the Company’s right to amend, supplement or
terminate such plans at any time in its sole discretion.



  3.4. Vacation. Executive will be entitled to fifteen (15) days of paid
vacation per calendar year of Executive’s employment hereunder, prorated for
partial calendar years.



  3.5. Stock Options. Executive will be granted 125,000 incentive stock options
for shares of NetRadio common stock, subject to the terms of the Company’s
Amended and Restated 1998 Stock Option Plan and the separate Incentive Stock
Option Agreement between the Company and Executive. Those shares shall vest
according to the following schedule provided Executive remains employed with the
Company on the scheduled vesting date: 41,666 shares shall vest on the one-year
anniversary of the date of the grant; 41,667 shares shall vest on the second
anniversary of the grant; and 41,667 shares shall vest on the third anniversary
of the date of the grant. The strike price for all shares granted to Executive
hereunder shall be the market price the date the option is approved by the
Company’s Board of Directors. If there is any inconsistency between the language
of this Agreement and the Stock Option Agreement with respect to stock options,
the terms of the Stock Option Agreement shall control.



  3.6. Expenses. The Company will reimburse Executive for all reasonable
business expenses incurred in performing services hereunder, upon Executive’s
presentation to the Company from time to time of itemized accounts describing
such expenditures, all in accordance with the Company’s policy in effect from
time to time with respect to the reimbursement of business expenses.



  3.7. Withholding. All payments to Executive under this Agreement will be
subject to applicable withholding for federal and state income taxes, FICA
contributions and other required deductions.

4.       Termination. This Agreement may be terminated as follows:



  4.1. By the Company for Company Cause. The Company may terminate this
Agreement for Company Cause upon Executive’s breach of this Agreement, as
defined below. Except as to Sections 4.1(ii), 4.1(iii) and 4.1(iv) below, the
Company shall give Executive sixty (60) days advance written notice of such
termination, which notice shall be via registered mail, return receipt
requested, and which shall describe in detail the acts or omissions which the
Company believes constitute such breach. The Company shall not be allowed to
terminate this Agreement pursuant to Section 4.1(i) if Executive is able to cure
such breach within sixty (60) days following delivery of such notice. However,
in no event shall a breach of the provisions of Sections 4.1(ii), 4.1(iii) and
4.1(iv) be subject to cure. Acts or omissions which constitute a breach of this
Agreement constituting “Company Cause” shall be limited to the following:

2



--------------------------------------------------------------------------------

      (i) Refusal of the Executive to perform the Executive’s reasonable duties
hereunder or substantial and habitual neglect by Executive of his obligations
under this Agreement which is not remedied by Executive within sixty (60) days
after his receipt of written notice; (ii) Gross misconduct of Executive which is
materially detrimental to the Company; (iii) Any fraud, theft or embezzlement by
Executive of the Company’s assets; or (iv) The commission of any other unlawful
or criminal act which is punishable as a felony, or any crime involving
dishonesty



  4.2. Death. Subject to the provisions of Section 5, this Agreement shall
terminate upon Executive’s death.



  4.3. Total Disability. Subject to the provisions of Section 5, this Agreement
shall terminate upon Executive’s Total Disability defined to mean that Executive
is unable to perform the essential duties of his position, either with or
without reasonable accommodation, for a period of 180 days.



  4.4. By Executive for Executive Cause. Executive shall have the right to
terminate this Agreement upon thirty (30) days written notice to the Company
upon the occurrence, without Executive’s consent, of any one or more of the
following events, provided that Executive shall not have the right to terminate
this Agreement if the Company is able to cure such event within thirty (30) days
following delivery of such notice:

        (i)  Executive is removed without his consent as Chief Financial Officer
of the Company and such removal is not pursuant to Section 4.1 hereof; (ii)
 Executive’s duties as Chief Financial Officer are reduced to such an extent as
to constitute a constructive removal of Executive from the position of Chief
Financial Officer; or (iii) The Company requires Executive to be based anywhere
other than within 50 miles of the Minneapolis/St. Paul, Minnesota metropolitan
statistical area, except for required travel on the Company’s business to an
extent substantially consistent with the business travel obligations which
Executive has typically undertaken on behalf of Company prior to the date of
this Agreement.

5.         Consequences of Termination of Agreement.



  5.1. Death. In the event that this Agreement is terminated due to Executive’s
death, Executive’s estate shall be paid in addition to any amount due Executive
under any other document or agreement with the Company:

      (i) His base salary through the end of the month in which his death
occurred;

3



--------------------------------------------------------------------------------

        (ii) Any commissions owing to Executive for sales which were made prior
to the time of death, to be paid in accordance with paragraph 3.3 of this
Agreement; (iii) His accrued but unpaid vacation days for the year in which his
death occurred; and (iv) Any unpaid expense reimbursement.



  5.2. Total Disability. In the event that this Agreement is terminated due to
Executive’s Total Disability, Executive shall receive:

        (i) His base salary through the end of the sixth (6th) month which
defines the Total Disability; (ii) Any commissions owing to Executive for sales
which were made prior to the end of the sixth (6th) month which defines the
Total Disability, to be paid in accordance with paragraph 3.3 of this Agreement;
(iii) His accrued but unpaid vacation days for the year in which such Total
Disability occurred; (iv) Any unpaid expense reimbursement; and (v) Any
restricted stock or stock options which are scheduled to vest prior to the end
of the sixth (6th) month which defines the Total Disability shall vest as
scheduled.



  5.3. Termination by the Company for Company Cause or by Executive Without
Executive Cause. If Executive is terminated pursuant to Section 5.1 hereof, or
if Executive voluntarily terminates his employment prior to the end of the
Employment Period (and such termination is not pursuant to Section 5.5), the
Company shall pay to Executive:

        (i) His base salary through the termination date and commissions owing
for sales which were made prior to the termination date to be paid in accordance
with paragraph 3.3 of this Agreement; and (ii) Any unpaid expense reimbursement



  5.4. Termination by Executive for Executive Cause or by the Company Without
Company Cause. If Executive terminates this Agreement for Executive Cause, or if
the Company terminates this Agreement other than in accordance with Section 4.1
hereof, the Company shall pay or distribute to Executive:

 4



--------------------------------------------------------------------------------

        (i) His base salary, bonus, COBRA-eligible fringe benefits in which he
participated or the economic value thereof, and any other payments or
distributions to which, but for such termination, Executive would have been
entitled under Section 3 hereof for the remaining term of the Employment Period,
paid in regular installments according to the Company’s then-current standard
payroll practices; (ii) Any commissions which, but for such termination,
Executive would have been paid during the remainder of the Employment Period;
(iii) His accrued but unpaid vacation days through the date of termination; (iv)
Any unpaid expense reimbursement; and (v) All unvested stock options or
restricted stock previously granted to Executive shall immediately vest

    Bonus payable to Executive under this paragraph will be at least the amount
Executive received in the year preceding Executive’s termination from employment
and will be paid within thirty (30) days following the date of termination. All
amounts due under this paragraph shall be paid regardless of whether Executive
obtains other employment during the remainder of the Employment Period, and
shall not be subject to setoff on the basis that Executive has found other
employment.

6.        Change in Control.



  6.1. Effect of Termination Due to Change in Control. If after or due to a
“Change in Control” (as that term is defined below) and prior to the expiration
of the Employment Period Executive’s employment is terminated for any reason,
Executive is entitled to the following compensation and benefits:

        (i) Executive will receive severance payments for the remainder of the
Employment Period, in an amount equal to remaining salary and bonuses outlined
in Paragraph 3 herein, with such payments to be made in the same manner as if
Executive had remained employed hereunder; (ii) All unvested stock options or
restricted stock previously granted to Executive shall immediately vest; (iii)
Executive shall receive payment for his accrued but unpaid vacation days
remaining for the Employment Period; and (iv) Any unpaid expense reimbursements



  6.2. Change in Control. For purposes of this Section 6.2, the term “Change in
Control” shall mean (a) the sale, lease, exchange or other transfer of all or
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a

 5



--------------------------------------------------------------------------------





  corporation that is not controlled by the Company, (b) the approval by the
shareholders of the Company of any plan or proposal for the liquidation or
dissolution of the Company, or (c) a Change in Control of the Company of a
nature that would be required to be reported (assuming such event has not been
previously reported) in response to Item 1(a) of the Current Report on Form 8-K,
as in effect on the effective date of this Agreement, pursuant to Section 13 or
15(d) of the Exchange Act, whether or not the Company is then subject to such
reporting requirement; provided, however, that, without limitation, such a
Change in Control shall be deemed to have occurred at such time as (d) any
person becomes, after the date of this Agreement, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% or
more of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at election of directors, or (e) individuals
who constitute the board of directors of the Company on the date of this
Agreement cease for any reason to constitute at least a majority thereof,
provided that any person becoming a director subsequent to the date of this
Agreement whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors
comprising the board of directors of the Company on the date of this Agreement
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination) shall be, for the purposes of this clause (e), considered as
though such person were a member of the board of directors of the Company on the
date of this Agreement.

7.        Ownership of Properties; Confidentiality; Restrictive Covenants.



  7.1 Confidential Information. Executive will not, during his employment or at
any time after termination of his employment, make available or divulge to any
person, firm, corporation or other entity any information of or regarding
Company or any of Company’s affiliates, or any confidential information
pertaining to the business of any customer or supplier of Company, specifically
including, but not limited to, any and all versions of Company’s proprietary
computer software (including source code and object code, hardware, firmware and
related documentation), content development, production and programming
strategies, technical information pertaining to Company’s products and services
including product data, product specifications, diagrams, flow charts, drawings,
test results, processes, inventions, research projects and product development,
trade secrets, customer lists and customer information, supplier lists and
supplier information, purchasing techniques, advertising strategies, business
policies, business plans, financial information including cost information,
profits, sales information, accounting and unpublished financial information,
methods of operation, marketing programs and methods, customer price lists,
information concerning Company’s current and former employees including their
compensation, strengths, weaknesses and skills, information submitted to Company
by its customers, suppliers, employees, consultants or co-ventures, or any other
confidential or secret information concerning the business and affairs of
Company or any of its affiliates that is not generally known to the public
(hereafter, collectively referred to as “Confidential Information”).

 6



--------------------------------------------------------------------------------





  7.2. Prohibition Against Use of Confidential Information. Executive will not,
during or subsequent to the termination of Executive’s employment under this
Agreement, use or disclose (other than in connection with Executive’s employment
with the Company) any Confidential Information to any person not employed by the
Company or not authorized by the Company to receive such Confidential
Information. The obligations contained in Section 7 will survive as long as the
Company, in its sole judgment, considers the information to be Confidential
Information.



  7.3. Return of Proprietary Property. Executive agrees that all property in
Executive’s possession belonging to the Company including, without limitation,
all documents, reports, manuals, memoranda, electronic data, computer printouts,
customer lists, Company credit cards, keys, products, access cards, Company
automobiles, and all other property relating to the business of the Company are
the exclusive property of the Company even if the Executive authored, developed,
created or assisted in authoring, developing or creating such property.
Executive shall return to the Company all such documents and property which are
in Executive’s possession or subject to Executive’s control, and all copies of
any of the foregoing, immediately upon termination of Executive’s employment or
at such earlier time as the Company may reasonably request.



  7.4. Restrictive Covenants. During the term of Executive’s employment with
Company, and for a period of six (6) months thereafter, Executive will not:

        (i) Own, manage, operate or control, or participate in the ownership,
management, operation or control of, or be employed by or act as a consultant or
advisor to or be connected in any manner with, any corporation, person, firm or
other entity that is competitive with the Company; (ii) Solicit customers or the
business of any person, firm, corporation or other entity who shall have been a
customer or account of Company or any of Company’s affiliates while Executive
was employed by Company for the purpose of selling to such customer or account
any product or service similar to or which competes with any product or service
which shall have been sold by Company or any of Company’s affiliates during
Executive’s employment with Company; (iii) Induce or attempt to induce any
employee of or consultant to Company to do any of the foregoing or to
discontinue such association with Company; or (iv) During Executive’s employment
with Company, Executive shall not engage in any business activity that is
competitive with Company’s business activities. Further, during Executive’s
employment with Company, Executive shall not engage in any other activities that
conflict with Company’s best interests



  7.5. Survival of Restrictive Covenants. The restrictive covenants contained in
paragraph 7.4 shall survive expiration or termination of this Agreement.

7



--------------------------------------------------------------------------------



8.         Miscellaneous.



  8.1. Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Company’s successors and assigns provided, however, that this
Agreement may not be assigned by any of the parties hereto without the prior
written consent of each of the parties hereto. This Agreement shall be binding
upon and inure to the benefit of any successor of the Company, including a
purchaser of either the stock or assets of the Company, and any such successor
shall absolutely and unconditionally assume all of the Company’s obligations
hereunder.



  8.2. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.



  8.3. Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.



  8.4. Waivers. No failure or delay by either the Company or Executive in
exercising any right or remedy under this Agreement will waive any provision of
this Agreement, nor will any single or partial exercise by either the Company or
Executive of any right or remedy under this Agreement preclude either of them
from otherwise or further exercising these rights or remedies, or any other
rights or remedies granted by any law or any related document.



  8.5. Captions. The headings in this Agreement are for convenience of reference
only and do not affect the interpretation of this Agreement.



  8.6. Modification/Entire Agreement. This Agreement may not be altered,
modified or amended except by an instrument in writing signed by all of the
parties hereto. No person, whether or not an officer, agent, employee or
representative of any party, has made or has any authority to make for or on
behalf of that party any agreement, representation, warranty, statement,
promise, arrangement, or understanding not expressly set forth in this Agreement
or in any other document executed by the parties concurrently herewith. This
Agreement and all other documents executed by the parties concurrently herewith,
including the Stock Option Agreement and Restricted Stock Agreement, constitute
the entire agreement between the parties on the subject matters contained herein
and supersedes all express or implied, prior or concurrent, with respect to the
subject matter hereof.



  8.7. Governing Law. The laws of the State of Minnesota shall govern the
validity, construction and performance of this Agreement. Courts in the State of
Minnesota shall be the exclusive forum for resolving any disputes relating to
this Agreement.

8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



  EXECUTIVE:

 



  /s/ MICHAEL P. WISE

--------------------------------------------------------------------------------

Michael Wise


 



  NETRADIO CORPORATION

 

  By: /s/ EDWARD TOMECHKO

--------------------------------------------------------------------------------

Its: President & CEO

--------------------------------------------------------------------------------

9